internal_revenue_service number release date index number --------------------------- ---------------------------------------------- --------------------------- -------------------------- --------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-123083-10 date june legend legend ----------------------------------------- -- x y dear ------------------ this letter responds to your date request that we supplement our letter_ruling dated date plr-107989-10 the original letter_ruling the information provided in that request and in later correspondence is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the original letter_ruling the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the internal distribution and the external distribution i satisfy the business_purpose requirement of sec_1_355-2 ii are being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly plr-123083-10 stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 the original letter_ruling addresses certain u s federal_income_tax consequences of the proposed transactions under sec_355 sec_368 and certain other relevant provisions of the internal_revenue_code except as modified below the representations and material facts set forth in the original letter_ruling remain in effect for purposes of this supplemental letter_ruling supplemental facts the material facts as described in the original letter_ruling are unchanged except as stated below at the time of the external distribution distributing will have authorized and designated shares of preferred_stock but no shares of distributing preferred_stock will be outstanding or issued at such time distributing’s board_of directors intends to adopt a rights plan the distributing rights plan pursuant to which distributing will distribute one preferred_stock purchase right individually a right and collectively the rights for each share of distributing common_stock outstanding at the close of business on the day after the external distribution the record_date the rights will be evidenced by the certificates for distributing common_stock or in the case of any uncertificated distributing common_stock registered in book entry form by notation in book entry the rights will be transferable only in connection with the transfer of the underlying distributing common_stock each right will entitle the registered holder thereof to purchase at a discount x of a share of the newly created distributing preferred_stock from distributing upon the occurrence of certain triggering events described in the distributing rights plan if no triggering event occurs the rights expire y years after their creation parent and distributing believe that the likelihood that the rights will at any time be exercised is both remote and speculative representations in connection with its request for a supplemental ruling parent reaffirms each of the representations made in the original letter_ruling and makes the following additional representation the rights are the type of rights described in revrul_90_11 1990_1_cb_10 plr-123083-10 rulings based solely on the supplemental information submitted and the representations set forth above as well as the information and representations submitted with the original letter_ruling we rule as follows provided that on the record_date the rights remain contingent non- exercisable and subject_to redemption if issued the receipt of the rights by the shareholders of distributing will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of income or gain by distributing or the shareholders of distributing revrul_90_11 1990_1_cb_10 the supplemental facts submitted will not adversely affect the original letter_ruling which as modified hereby will remain in full force and effect caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the internal distribution and the external distribution satisfy the business_purpose requirement of sec_1_355-2 whether the internal distribution and the external distribution will be used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both and iii whether the internal distribution and the external distribution will be part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-123083-10 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly assistant to the branch chief branch office of associate chief_counsel corporate cc
